On Motion of Mr. Rutledge Solicitor for the Complainant and it appearing to me on affidavit of Henry Peronneau junior that Charles Pinck-ney Esq. hath had due Notice of said Motion It is Ordered that a Commission do issue for Examination of Witnesses in this Cause.28
Wm Burrows Mg. in Can.

 Interrogatories and cross interrogatories were filed to be given to the following witnesses for the plaintiff: Joseph Verree, Mark Morris, James Steadman, Alexander Adamson, Robert Scott, Joseph Dill, Cato Ash, Thomas Hanahan, and Miles Brewton (Calendar by Thomson).